DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The two information disclosure statements (IDSs) submitted on 10/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner. 

 Claim Status
This Office Action is in response to communications filed on 7/15/2021. Claims 2-21 were pending for examination.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 16 recites: “The wirelessly detectable object of claim 15, wherein the read only RFID transponder includes a read only RFID transponder.”  It does not further limit the subject matter claimed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent (U.S. Patent 10,660,726). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are merely obvious variations of the patented claims, as shown below:  




Instant Application 17/371,154
U.S. 10,660,726
15/540,324
Claims:

1. (canceled)
2. A wirelessly detectable object to use in medical procedures, comprising: a medical procedure object for use in performing a medical procedure; a transponder that wirelessly receives a first interrogation signal and in response wirelessly returns a first response signal that provides a unique identifier; and an attachment structure that attaches the transponder to the medical procedure object.
3. The wirelessly detectable object of claim 2, wherein the transponder includes a flexible substrate, and wherein the flexible substrate forms a portion of a pouch that is attached to the sponge via at least one of a stitch, a weld, or an adhesive.





4. The wirelessly detectable object of claim 2, wherein the attachment structure comprises at least one piece of material, the at least one piece of material attached to the sponge via at least one stitch which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher.
5. The wirelessly detectable object of claim 2, wherein the attachment structure comprises at least one piece of material, the at least one piece of material attached to the sponge via at least one weld which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher.
6. The wirelessly detectable object of claim 2, wherein the attachment structure comprises at least one piece of material, the at least one piece of material attached to the sponge via an adhesive which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.

7. The wirelessly detectable object of claim 2, wherein the attachment structure comprises at least one piece of material that forms a pouch, having an interior cavity.
8. The wirelessly detectable object of claim 7, wherein the RFID transponder is received within the interior cavity of the pouch and the secured therein.
9. The wirelessly detectable object of claim 7, wherein the RFID transponder is received within the interior cavity and secured therein via one of stitches or a weld about at least a portion of a perimeter of the pouch which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
10. The wirelessly detectable object of claim 7, wherein the pouch is attached to the sponge via at least one stitch which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
11. The wirelessly detectable object of claim 7, wherein the pouch is attached to the sponge via at least one of a heat weld or a radio frequency (RF) weld which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
12. The wirelessly detectable object of claim 7, wherein the pouch is attached to the sponge via at least an adhesive which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
13. The wirelessly detectable object of claim 7, wherein the RFID transponder is received and freely movable within the interior cavity of the pouch.
14. The wirelessly detectable object of claim 7, wherein the at least one piece of material the forms the pouch comprises a fabric laminate that comprises at least one of a thermoplastic polyurethane and nylon fabric or polyvinyl chloride (PVC) impregnated fabric which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
15. A wirelessly detectable object to use in medical procedures, comprising: a medical procedure object for use in performing a medical procedure, wherein the medical procedure object is a sponge; a first piece of radio-opaque material extending along a width of the sponge; a read only radio frequency identification (RFID) transponder that wirelessly receives a first interrogation signal and in response wirelessly returns a first response signal that provides a unique identifier; and an attachment structure that attaches the read only RFID transponder to the medical procedure object.
16. The wirelessly detectable object of claim 15, wherein the read only RFID transponder includes a read only RFID transponder.
17. The wirelessly detectable object of claim 15, further comprising: a second piece of radio-opaque material extending along the width of the sponge and spaced from the first radio-opaque material, wherein the sponge includes a pair of outer-most fold portions and at least two inner fold portions, the inner fold portions spaced inwardly from and between the outer-most fold portions, and wherein the first and the second pieces of radio-opaque material are carried by the inner fold portions. 

18. The wirelessly detectable object of claim 2, wherein the RFID transponder comprises a radiation hard RFID integrated circuit and an antenna trace, the antenna trace communicatively coupled to the radiation hard RFID integrated circuit, and the radiation hard RFID integrated circuit retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
                                                                             19. The wirelessly detectable object of claim 18, further comprising: a passive antenna element attached to the sponge, the passive antenna element positioned to communicatively couple to the antenna trace to form a directional antenna.

20. The wirelessly detectable object of claim 2, wherein the RFID transponder comprises an RFID integrated circuit, an antenna trace, and a radiation hardening encapsulant, the antenna trace communicatively coupled to the RFID integrated circuit, and the RFID integrated circuit encapsulated by the radiation hardening encapsulant, and the radiation hardening encapsulant causes the RFID integrated circuit to retain structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
21. The wirelessly detectable object of claim 2, further comprising: a dumb transponder that in response to wireless interrogation, wirelessly returns a second response signal that does not contain identification information, the dumb transponder attached to the sponge, the dumb transponder which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
Claims: 

1. A wirelessly detectable object to use in medical procedures, comprising: a medical procedure object for use in performing a medical procedure, wherein the medical procedure object is a sponge; a radiation hard read only radio frequency identification (RFID) transponder that wirelessly receives a first interrogation signal and in response wirelessly returns a first response signal that provides a unique identifier, wherein the RFID transponder includes a flexible substrate, the flexible substrate forms a portion of a pouch that is attached to the sponge via at least one of a stitch, a weld or an adhesive which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes; and an attachment structure that attaches the radiation hard read only RFID transponder to the medical procedure object.
2. The wirelessly detectable object of claim 1 wherein the attachment structure comprises at least one piece of material, the at least one piece of material attached to the sponge via at least one stitch which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher.
3. The wirelessly detectable object of claim 1 wherein the attachment structure comprises at least one piece of material, the at least one piece of material attached to the sponge via at least one weld which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher.

4. The wirelessly detectable object of claim 1 wherein the attachment structure comprises at least one piece of material, the at least one piece of material attached to the sponge via an adhesive which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.

5. The wirelessly detectable object of claim 1 wherein the attachment structure comprises at least one piece of material that forms a pouch, having an interior cavity.                                                                                                                     
6. The wirelessly detectable object of claim 5 wherein the RFID transponder is received within the interior cavity of the pouch and the secured therein.

7. The wirelessly detectable object of claim 5 wherein the RFID transponder is received within the interior cavity and secured therein via one of stitches or a weld about at least a portion of a perimeter of the pouch which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
8. The wirelessly detectable object of claim 6 wherein the pouch is attached to the sponge via at least one stitch which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
9. The wirelessly detectable object of claim 6 wherein the pouch is attached to the sponge via at least one of a heat weld or a radio frequency (RF) weld which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
10. The wirelessly detectable object of claim 6 wherein the pouch is attached to the sponge via at least an adhesive which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
11. The wirelessly detectable object of claim 5 wherein the RFID transponder is received and freely movable within the interior cavity of the pouch.
12. The wirelessly detectable object of claim 5 wherein the at least one piece of material the forms the pouch comprises a fabric laminate that comprises at least one of a thermoplastic polyurethane and nylon fabric or polyvinyl chloride (PVC) impregnated fabric which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
13. A wirelessly detectable object to use in medical procedures, comprising: a medical procedure object for use in performing a medical procedure, wherein the medical procedure object is a sponge, wherein the sponge includes a pair of outer-most fold portions and at least two inner fold portions, the inner fold portions spaced inwardly from and between the outer-most fold portions; a first piece of radio-opaque material extending along a width of the sponge; a second piece of radio-opaque material extending along the width of the sponge and spaced from the first radio-opaque material, wherein the first and the second pieces of radio-opaque material are carried by the inner fold portions; a radiation hard read only radio frequency identification (RFID) transponder that wirelessly receives a first interrogation signal and in response wirelessly returns a first response signal that provides a unique identifier; and an attachment structure that attaches the radiation hard read only RFID transponder to the medical procedure object.
                  

14. The wirelessly detectable object of claim 1 wherein the RFID transponder comprises a radiation hard RFID integrated circuit and an antenna trace, the antenna trace communicatively coupled to the radiation hard RFID integrated circuit, and the radiation hard RFID integrated circuit retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.
                                                                                             15. The wirelessly detectable object of claim 14, further comprising: a passive antenna element attached to the sponge, the passive antenna element positioned to communicatively couple to the antenna trace to form a directional antenna.

16. The wirelessly detectable object of claim 1 wherein the RFID transponder comprises an RFID integrated circuit, an antenna trace, and a radiation hardening encapsulant, the antenna trace communicatively coupled to the RFID integrated circuit, and the RFID integrated circuit encapsulated by the radiation hardening encapsulant, and the radiation hardening encapsulant causes the RFID integrated circuit to retain structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.

17. The wirelessly detectable object of claim 1, further comprising: a dumb transponder that in response to wireless interrogation, wirelessly returns a second response signal that does not contain identification information, the dumb transponder attached to the sponge, the dumb transponder which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the patented claims, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), broad claims in the instant application are rejected as obvious double patenting over narrow claims of the patent. Likewise, claims 2-21 of the instant application contain only obvious modifications of independent and dependent claims 1-17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabian (U.S. Patent Application Pub. 2006/0241399).
Regarding claim 2 (New), Fabian teaches a wirelessly detectable object to use in medical procedures (systems 11 and 13 of FIG. 1 use electronic markers and/or tags; 061, Figs. 1, 2A), comprising: 
a medical procedure object for use in performing a medical procedure (surgical implement: such as a sponge, gauze, clamp, retractor, hemostat, etc.; ¶061, ¶099); 
a transponder (¶101; RFID marker 51 in gauze pad) that wirelessly receives a first interrogation signal and in response wirelessly returns a first response signal that provides a unique identifier (system detects and reads RFID tags coded with identifying data, allowing electronic inventory of all RFID-bearing implements; ¶097, ¶100, ¶105, Figs. 1, 4, 5); and
 an attachment structure that attaches the transponder to the medical procedure object (¶101, FIG. 4 shows at 50, the incorporation of RFID marker 51, which may be of the same type as marker 30 of FIG. 2B, in gauze pad 54, which is typically 4 inches square & FIG. 5B shows RFID marker 72 attached by nonmetallic spacer 74).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 3, 7-8, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fabian (U.S. Patent Application Pub. 2006/0241399) in view of Blair et al. (U.S. Patent Application Pub. 8,726,911).   
Regarding claim 3 (New), Fabian teaches the wirelessly detectable object of claim 2, but is silent on the transponder includes a flexible substrate, and wherein the flexible substrate forms a portion of a pouch that is attached to the sponge via at least one of a stitch.  Blair from an analogous art teaches the concept of a transponder device 20e being attached to an object 14e, such as a piece of gauze or lap sponge, by sewing and that the transponder 20e may be sewn to the object 14e by stitching in one embodiment (attached to the sponge via a stitch; col 10:17-20; also see col 3:6-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fabian’s wirelessly detectable object with the concept of sewing the tag to the object 14e by stitching, as taught by Blair simply as one of a finite number of solutions easily recognized by one of ordinary skill in the art with a reasonable expectation of success.
Regarding claim 7 (New), Fabian teaches the wirelessly detectable object of claim 2, and Blair further teaches wherein the attachment structure comprises at least one piece of material that forms a pouch, having an interior cavity (col 4:25-33; method may further include providing a roll of absorbent material pouches each containing a respective one of the plurality of transponders and RF welded to seal the respective transponder within, and separating the roll of absorbent material pouches into individual fabric pouches each containing a respective one of the plurality of transponders.  Attaching a plurality of transponders to a roll of absorbent material may include RF welding the fabric pouches to the roll of absorbent material). The motivation would have been simply to use fabric like pouches each containing a respective one of the plurality of transponders.
Regarding claim 8 (New), Fabian and Blair teach the wirelessly detectable object of claim wirelessly detectable object of claim 7, and Blair further teaches wherein the RFID transponder is received within the interior cavity of the pouch and the secured therein (col 4:25-33; roll of absorbent material pouches each containing a respective one of the plurality of transponders).
Regarding claim 13 (New), Fabian and Blair teach the wirelessly detectable object of claim 7, and Blair further teaches wherein the RFID transponder is received and freely movable within the interior cavity of the pouch (enclosed in a pocket; one side of the transponder 38 is adjacent the fold in the flexible sheet 33, RF welding is used to seal the remaining three sides of the transponder 38; see FIG. 4A col 10:1-16; Examiner interprets pocket as being freely movable within the interior cavity).  One motivation would have been to have a non-permanent storage solution, as in a tag may be removed and re-used elsewhere.
Regarding claim 15 (New), Fabian teaches a wirelessly detectable object to use in medical procedures (systems 11 and 13 of FIG. 1 use electronic markers and/or tags; 061, Figs. 1, 2A),, comprising: 
a medical procedure object for use in performing a medical procedure (surgical implement: such as a sponge, gauze, clamp, retractor, hemostat, etc.; ¶061, ¶099), wherein the medical procedure object is a sponge ( col 2:43-44; piece of absorbent material may be a sponge); 
a read only radio frequency identification (RFID) transponder (¶101; RFID marker 51 in gauze pad) that wirelessly receives a first interrogation signal and in response wirelessly returns a first response signal that provides a unique identifier (system detects and reads RFID tags coded with identifying data, allowing electronic inventory of all RFID-bearing implements; ¶097, ¶100, ¶105, Figs. 1, 4, 5); and 
an attachment structure that attaches the read only RFID transponder to the medical procedure object (system detects and reads RFID tags coded with identifying data, allowing electronic inventory of all RFID-bearing implements; ¶097, ¶100, ¶105, Figs. 1, 4, 5).
Fabian is silent on a first piece of radio-opaque material extending along a width of the sponge. Blair from an analogous art teaches a first piece of radio-opaque material extending along a width of a sponge (col 3:6-15; object may include a radio-opaque strip of blue barium carried by piece of absorbent material, and that the object may include an RF weld that attaches the container directly to the radio-opaque strip or include stitching that attaches the container directly to the radio-opaque strip). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fabian’s wirelessly detectable object with the concept of using a first piece of radio-opaque material extending along a width of a sponge, as taught by Blair in order to attach an RFID tag there as one of a finite number of solutions easily recognized by one of ordinary skill in the art with a reasonable expectation of success.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fabian (U.S. Patent Application Pub. 2006/0241399) in view of Chakravarty et al. (U.S. Patent Application Pub. 2013/0105585) further in view of Zmood et al. (U.S. Patent Application Pub.  2008/0296373).   

Regarding claim 18 (New), Fabian teaches the wirelessly detectable object of claim 2, and Fabian further teaches wherein the RFID transponder comprises a radiation hard RFID integrated circuit  (¶079; tags made enclosed in glass, polymer or a silicone pot, are robust in construction, allowing repeated sterilization by virtually any method currently in use--heat, gas, chemical, or gamma radiation; Examiner interprets tags enclosure as yielding a radiation hard RFID integrated circuit). Fabian is silent on an antenna trace.  Chakravarty from an analogous RFID art teaches a pair of embedded metallic strips being provided that may facilitate as an antenna trace communicatively coupled to a radiation hard RFID integrated circuit thereby enabling  RFID tag operation and improve RFID tag performance due to its extended length (¶012). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further combine Fabian’s wirelessly detectable object with the concept of using an antenna trace communicatively coupled to a radiation hard RFID integrated circuit, as taught by Chakravarty in order to improve RFID tag performance due to the antenna’s extended length (¶012).
Fabian and Chakravarty are both silent on the radiation hard RFID integrated circuit retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes. Zmood teaches that it is known for a radiation hard RFID integrated circuit to retain structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, (Irradiation could be gamma ray irradiation, e.g. at a dosage in excess of about 2.5 Mrads or 250kGy.  Irradiation may also take other forms, e.g. beta ray irradiation (i.e. electrons).  It will be appreciated that other temperature, time and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately;  ¶011, ¶076, claim 4; Examiner notes that 2.5Mrads = 250 kGy).  Zmood does not explicitly mention any exact time limits for irradiation, but because Zmood mentions other times and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately (¶011), it would have been obvious to try for one of ordinary skill in the art at the time of filing the invention for irradiation for up to approximately 12 minutes based on a corresponding dosage regimen in order to ensure that sterilization of an item occurs appropriately.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further combine the teachings of Fabian and Chakravarty with the concept of using Zmood’s concept of structural and functional integrity at the various ionizing radiation dosages in order to enhance RFID tag performance over time while repeatedly withstanding the harsh sterilization environments there upon.
Regarding claim 19, Fabian, Chakravarty and Zmood, in combination, teach the wirelessly detectable object of claim 18,and Chakravarty further teaches a passive antenna element attached to the sponge (a UHF passive RFID tag enclosed in an encapsulation module and a method for attaching the encapsulation module to a small sized device or instrument thereby enabling identification and tracking of the small sized device; ¶006),  the passive antenna element positioned to communicatively couple to the antenna trace to form a directional antenna (the embedded metallic strips reduce the dependence on the angle and orientation of reading the transponder clip enclosed in the encapsulation module to be read by the RFI reader; antenna operating in more directions; ¶012). The motivation would have been to enhance antenna reception.
Regarding claim 20, Fabian teaches the wirelessly detectable object of claim 2 wherein the RFID transponder comprises an RFID integrated circuit, an antenna trace, and a radiation hardening encapsulant, (tags made enclosed in glass, polymer or a silicone pot, are robust in construction, allowing repeated sterilization by virtually any method currently in use--heat, gas, chemical, or gamma radiation; ¶079; Examiner interprets tags enclosure as yielding a radiation hardened encapsulant RFID integrated circuit). 
Fabian is silent on an antenna trace.  Chakravarty from an analogous RFID art teaches a pair of embedded metallic strips being provided that may facilitate as an antenna trace communicatively coupled to a radiation hard RFID integrated circuit thereby enabling RFID tag operation and improve RFID tag performance due to its extended length (¶012). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further combine Fabian’s wirelessly detectable object with the concept of using an antenna trace communicatively coupled to a radiation hard RFID integrated circuit, as taught by Chakravarty in order to improve RFID tag performance due to the antenna’s extended length (¶012).
Zmood from an analogous art teaches that it is known for a radiation hardened encapsulant RFID integrated circuit to retain structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, (Irradiation could be gamma ray irradiation, e.g. at a dosage in excess of about 2.5 Mrads or 250kGy.  Irradiation may also take other forms, e.g. beta ray irradiation (i.e. electrons).  It will be appreciated that other temperature, time and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately;  ¶011, ¶076, claim 4; Examiner notes that 2.5Mrads = 250 kGy).  Zmood does not explicitly mention any exact time limits for irradiation, but because Zmood mentions other times and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately (¶011), it would have been obvious to try for one of ordinary skill in the art at the time of filing the invention for irradiation for up to approximately 12 minutes based on a corresponding dosage regimen in order to ensure that sterilization of an item occurs appropriately.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further combine the teachings of Fabian and Chakravarty with the concept of using Zmood’s concept of structural and functional integrity at the various ionizing radiation dosages in order to enhance RFID tag performance over time while repeatedly withstanding the harsh sterilization environments there upon.

Claims 4-6, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fabian (U.S. Patent Application Pub. 2006/0241399) in view of Blair et al. (U.S. Patent Application Pub. 8,726,911) further in view of Zmood et al. (U.S. Patent Application Pub.  2008/0296373).   
Regarding claim 4 (New), Fabian teaches the wirelessly detectable object of claim 2, but Fabian is silent on wherein the attachment structure comprises at least one piece of material, the at least one piece of material attached to the sponge via at least one stitch. Blair from an analogous art teaches the concept of a transponder device 20e being attached to an object 14e, such as a piece of gauze or lap sponge, by sewing and that the transponder 20e may be sewn to the object 14e by stitching (col 10:17-20; also see col 3:6-15), Blair further teaches wherein the attachment structure comprises at least one piece of material, the at least one piece of material attached to the sponge via at least one stitch (see col 10:17-20; & col 3:6-15).
Fabian and Blair are both silent on which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher. Zmood from an analogous art of applying an RFID tagging device to an item (¶009) also teaches sterilizing said tagged item by autoclaving and/or by irradiation (¶010). Zmood further teaches retaining structural and functional integrity at least at temperatures equal to 121 degrees Centigrade and 130 degrees Centigrade at pressures of at least 1 atmosphere (Autoclaves may for example apply pressurized steam to the tagged item at a temperature of over 120.degree.  C. for an appropriate period of time, e.g. at 121.degree.  C. for 15 minutes or at 134.degree.  C. for 3 minutes; ¶011; Examiner notes that Earth’s atmospheric pressure equates to pressures of at least 1 atmosphere).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further combine Fabian’s wirelessly detectable object with the concept of sewing the tag to the object 14e by stitching, as taught by Blair and further with retaining structural and functional integrity for heat based sterilization at temperatures over 121 degrees centigrade, as taught by Zmood for the advantage of the objects being susceptible to appropriate heat based sterilization processes with no harm thereto. 
Regarding claim 5 (New), Fabian teaches the wirelessly detectable object of claim 2, and Blair teaches wherein the attachment structure comprises at least one piece of material (see claim 4), the at least one piece of material attached to the sponge via at least one weld (wirelessly detectable object may further include an RF weld that attaches the container to the piece of absorbent material; col 3:6-15). Zmood further teaches retaining structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere or higher (Autoclaves may for example apply pressurized steam to the tagged item at a temperature of over 120.degree.  C. for an appropriate period of time, e.g. at 121.degree.  C. for 15 minutes or at 134.degree.  C. for 3 minutes; ¶011; Examiner notes that Earth’s atmospheric pressure equates to pressure of at least 1 atmosphere). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further combine Fabian’s wirelessly detectable object with the concept of sewing the tag to the object 14e by stitching, as taught by Blair and further with retaining structural and functional integrity for heat based sterilization at temperatures over 121 degrees centigrade, as taught by Zmood for the advantage of the objects being susceptible to appropriate heat based sterilization processes with no harm thereto. 

Regarding claim 6 (New), Fabian teaches the wirelessly detectable object of claim 2, and Blair teaches wherein the attachment structure comprises at least one piece of material (see claim 4), and Zmood further teaches the at least one piece of material attached to the sponge via an adhesive (an RFID tag 12 may be added at any suitable time… attachment could be by adhesive; ¶088) which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere (If adhesive is used, it should be appropriately autoclave and/or irradiation resistant; ¶088; Examiner notes that Earth’s atmospheric pressure equates to pressure of at least 1 atmosphere; also see ¶011 per claim 3 for this feature) and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy  (Irradiation could be gamma ray irradiation, e.g. at a dosage in excess of about 2.5 Mrads or 250kGy.  Irradiation may also take other forms, e.g. beta ray irradiation (i.e. electrons). It will be appreciated that other temperature, time and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately; (¶011, ¶076, claim 4; Examiner notes that 2.5Mrads = 250 kGy).  Zmood does not explicitly mention any exact time limits for irradiation, but because Zmood mentions other times and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately (¶011). Therefore, it would have been obvious to try for one of ordinary skill in the art at the time of filing the invention for irradiation for up to approximately 12 minutes based on a corresponding dosage regimen in order to ensure that sterilization of an item occurs appropriately. 

Regarding claim 9 (New), Fabian and Blair teach the wirelessly detectable object of claim 7, and Blair further teaches wherein the RFID transponder is received within the interior cavity and secured therein (wirelessly detectable object may be a disposable surgical object where the container includes first, second, and third members, wherein the piece of absorbent material has first and second surfaces opposite to each other, wherein the first member has a cavity to receive the transponder, wherein the first and second members form a pouch to contain the transponder, and wherein the pouch containing the transponder is attached to the first surface of the piece of absorbent material and the third member is attached to the second surface of the piece of absorbent material directly opposite the pouch; col 3:16-26) via one of stitches (by stitching; col 10:17-20; also see col 3:6-15) or a weld about at least a portion of a perimeter of the pouch (wirelessly detectable object may further include an RF weld that attaches the container to the piece of absorbent material; col 3:6-15). Zmood further teaches retaining  structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere (Autoclaves may for example apply pressurized steam to the tagged item at a temperature of over 120.degree.  C. for an appropriate period of time, e.g. at 121.degree.  C. for 15 minutes or at 134.degree.  C. for 3 minutes; ¶011; Examiner notes that Earth’s atmospheric pressure equates to pressure of at least 1 atmosphere). and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes (Irradiation could be gamma ray irradiation, e.g. at a dosage in excess of about 2.5 Mrads or 250kGy.  Irradiation may also take other forms, e.g. beta ray irradiation (i.e. electrons). It will be appreciated that other temperature, time and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately; (¶011, ¶076, claim 4; Examiner notes that 2.5Mrads = 250 kGy).  Zmood does not explicitly mention any exact time limits for irradiation, but because Zmood mentions other times and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately (¶011). Therefore, it would have been obvious to try for one of ordinary skill in the art at the time of filing the invention for irradiation for up to approximately 12 minutes based on a corresponding dosage regimen in order to ensure that sterilization of an item occurs appropriately. The motivation is the same as claim 6.

Regarding claim 10 (New), Fabian and Blair teach the wirelessly detectable object of claim 7, and Blair teaches wherein the pouch is attached to the sponge via at least one stitch (stitching; col 10:17-20; also see col 3:6-15). Zmood further teaches retaining structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere (Autoclaves may for example apply pressurized steam to the tagged item at a temperature of over 120.degree.  C. for an appropriate period of time, e.g. at 121.degree.  C. for 15 minutes or at 134.degree.  C. for 3 minutes; ¶011; Examiner notes that Earth’s atmospheric pressure equates to pressures of at least 1 atmosphere)  and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes (Irradiation could be gamma ray irradiation, e.g. at a dosage in excess of about 2.5 Mrads or 250kGy.  Irradiation may also take other forms, e.g. beta ray irradiation (i.e. electrons). It will be appreciated that other temperature, time and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately; (¶011, ¶076, claim 4; Examiner notes that 2.5Mrads = 250 kGy).  Zmood does not explicitly mention any exact time limits for irradiation, but because Zmood mentions other times and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately (¶011). Therefore, it would have been obvious to try for one of ordinary skill in the art at the time of filing the invention for irradiation for up to approximately 12 minutes based on a corresponding dosage regimen in order to ensure that sterilization of an item occurs appropriately. The motivation is the same as claim 6.

Regarding claim 11 (New), Fabian and Blair teach the wirelessly detectable object of claim 7, and Blair further teaches wherein the pouch is attached to the sponge via structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere  (Autoclaves may for example apply pressurized steam to the tagged item at a temperature of over 120.degree.  C. for an appropriate period of time, e.g. at 121.degree.  C. for 15 minutes or at 134.degree.  C. for 3 minutes; ¶011; Examiner notes that Earth’s atmospheric pressure equates to pressures of at least 1 atmosphere) and which retains structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes (¶011, ¶076, claim 4; Examiner notes that 2.5Mrads = 250 kGy).  Zmood does not explicitly mention any exact time limits for irradiation, but because Zmood mentions other times and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately (¶011). Therefore, it would have been obvious to try for one of ordinary skill in the art at the time of filing the invention for irradiation for up to approximately 12 minutes based on a corresponding dosage regimen in order to ensure that sterilization of an item occurs appropriately. The motivation is the same as claim 6.

Regarding claim 12 (New), Fabian and Blair teach the wirelessly detectable object of claim 7, and Blair further teaches wherein the pouch is attached to the sponge via at least an adhesive (an RFID tag 12 may be added at any suitable time… attachment could be by adhesive; ¶088) which retains structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere (¶088; If adhesive is used, it should be appropriately autoclave and/or irradiation resistant; Examiner notes that Earth’s atmospheric pressure equates to pressure of at least 1 atmosphere; also see ¶011 per claim 3 for this feature) (Autoclaves may for example apply pressurized steam to the tagged item at a temperature of over 120.degree.  C. for an appropriate period of time, e.g. at 121.degree.  C. for 15 minutes or at 134.degree.  C. for 3 minutes; ¶011; Examiner notes that Earth’s atmospheric pressure equates to pressures of at least 1 atmosphere) Zmood further teaches  retaining structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes (¶011, ¶076, claim 4; Examiner notes that 2.5Mrads = 250 kGy).  Zmood does not explicitly mention any exact time limits for irradiation, but because Zmood mentions other times and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately (¶011). Therefore, it would have been obvious to try for one of ordinary skill in the art at the time of filing the invention for irradiation for up to approximately 12 minutes based on a corresponding dosage regimen in order to ensure that sterilization of an item occurs appropriately. The motivation is the same as claim 6.

Regarding claim 14 (New), Fabian and Blair teach the wirelessly detectable object of claim 7, and Blair further teaches wherein the at least one piece of material the forms the pouch comprises a fabric laminate that comprises at least one of a thermoplastic polyurethane and nylon fabric or polyvinyl chloride (PVC) impregnated fabric (col 10:42-55; PVC). Zmood further teaches the concept of retaining structural and functional integrity at least at temperatures equal to 121 degrees Centigrade, 130 degrees Centigrade, 136 degrees Centigrade, or 150 degrees Centigrade at pressures of at least 1 atmosphere (¶088; If adhesive is used, it should be appropriately autoclave and/or irradiation resistant; Examiner notes that Earth’s atmospheric pressure equates to pressure of at least 1 atmosphere; also see ¶011 per claim 3 for this feature) (Autoclaves may for example apply pressurized steam to the tagged item at a temperature of over 120.degree.  C. for an appropriate period of time, e.g. at 121.degree.  C. for 15 minutes or at 134.degree.  C. for 3 minutes; ¶011; Examiner notes that Earth’s atmospheric pressure equates to pressures of at least 1 atmosphere) Zmood further teaches retaining structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes (¶011, ¶076, claim 4; Examiner notes that 2.5Mrads = 250 kGy).  Zmood does not explicitly mention any exact time limits for irradiation, but because Zmood mentions other times and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately (¶011). Therefore, it would have been obvious to try for one of ordinary skill in the art at the time of filing the invention for irradiation for up to approximately 12 minutes based on a corresponding dosage regimen in order to ensure that sterilization of an item occurs appropriately. The motivation is the same as claim 6.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fabian (U.S. Patent Application Pub. 2006/0241399) in view of Zmood et al. (U.S. Patent Application Pub.  2008/0296373).   

Regarding claim 21, Fabian teaches the wirelessly detectable object of claim 2, and Fabian further teaches the wirelessly detectable object comprising: a dumb transponder (magneto-mechanical resonant marker 23; (¶071; Figs 1, 2A and 3) that in response to wireless interrogation, wirelessly returns a second response signal that does not contain identification information (this type of tag does not carry coded information…only indicates whether it is present or not; ¶073), the dumb transponder attached to the sponge (ideal for tagging the surgical sponge; ¶072) and that the dumb transponder which retains structural and functional integrity during some sterilization (magneto-mechanical marker can include a silicone housing, to enable the marker to survive heat sterilization; ¶073).
Fabian is silent on retaining structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, for from approximately 1 minute to 12 minutes. 
Zmood from an analogous art teaches that it is known for a transponder to retain structural and functional integrity at least at ionizing radiation dosages of between approximately 8 and 15 kGy, or between approximately 25 and 40 kGy, or between approximately 50 and 100 kGy, (Irradiation could be gamma ray irradiation, e.g. at a dosage in excess of about 2.5 Mrads or 250kGy.  Irradiation may also take other forms, e.g. beta ray irradiation (i.e. electrons).  It will be appreciated that other temperature, time and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately;  ¶011, ¶076, claim 4; Examiner notes that 2.5Mrads = 250 kGy).  Zmood does not explicitly mention any exact time limits for irradiation, but because Zmood mentions other times and irradiation dosage regimes are possible, and that the regimes will be set so as to ensure that sterilization of an item occurs appropriately (¶011), it would have been obvious to try for one of ordinary skill in the art at the time of filing the invention for irradiation for up to approximately 12 minutes based on a corresponding dosage regimen in order to ensure that sterilization of an item occurs appropriately.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further combine the teachings of Fabian with the concept of using Zmood’s concept of a transponder with structural and functional integrity at the various ionizing radiation dosages in order to enhance transponder performance for withstanding the harsh sterilization environments put thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Reppas (U.S. Patent Application Pub. 2010/0179822), teaches a system, method, and device for tracking surgical sponges for a medical procedure.  

Morris et al. (U.S. Patent 5,650,596), teaches an automatic surgical sponge counter and blood loss determination system. Each sponge carries an RF tag which is read by a sensor located in proximity with the opening of a soiled sponge-receiving container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


                                                                                                                                                                                              						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684